Case 1-19-43516-ess   Doc 92-2   Filed 11/13/20   Entered 11/13/20 17:10:42




                      Exhibit 2
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          1 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                          2 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          3 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          4 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                          5 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          6 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                          7 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          8 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                          9 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         10 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         11 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         12 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         13 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         14 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         15 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         16 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         17 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         18 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         19 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         20 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         21 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         22 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         23 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         24 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         25 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         26 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         27 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         28 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         29 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         30 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         31 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         32 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         33 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         34 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         35 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         36 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         37 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         38 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         39 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         40 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         41 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         42 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         43 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         44 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                               RECEIVED NYSCEF: 03/09/2017




                                         45 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         46 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         47 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         48 of 49
          Case 1-19-43516-ess Doc 92-2 Filed 11/13/20 Entered 11/13/20 17:10:42
                                                                       INDEX NO.   506127/2016
FILED: KINGS  COUNTY CLERK 03/09/2017 09:46 AM
NYSCEF DOC. NO. 27                                                RECEIVED NYSCEF: 03/09/2017




                                         49 of 49
